Order filed March 30, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00553-CV
                                   ____________

 IN RE HOUSTON AN USA, LLC D/B/A AUTONATION USA HOUSTON,
                             Relator
                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-27755

                   CONTINUING ABATEMENT ORDER

      On August 6, 2020, relator Houston AN USA, LLC d/b/a Autonation USA
Houston, filed a petition for writ of mandamus in this court. Relator asks this court
to order the Honorable Steven Kirkland, Judge of the 334th District Court, in Harris
County, Texas, to set aside his July 27, 2020 order, granting real party interest’s
motion to compel discovery responses.

      Because Judge Kirkland ceased to hold the office of Judge of the 334th
District Court, Harris County, Texas, we are required to abate this mandamus
proceeding to permit the respondent’s successor, the Honorable Dawn Deshea
Rogers, to consider the decision regarding relator’s request for relief. See Tex. R.
App. P. 7.2(b); see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228
(Tex. 2008) (orig. proceeding) (“Mandamus will not issue against a new judge for
what a former one did.”). On January 5, 2021, we abated this case for a period of
thirty days and directed the new presiding judge to advise the court of the action
taken on relator’s request.

      On January 26, 2021, Judge Rogers signed an order partially vacating the July
27, 2020 order granting real party in interest’s motion to compel discovery responses
as to requests for production nos. 17, 20, 34, 35, 36, 39, and 41 and setting a hearing
on those requests for production for February 26, 2021. Judge Rogers filed her
January 26, 2021 order in this court on February 4, 2021.

      Judge Rogers has not advised the court of her ruling on the requests for
production she considered at the February 26, 2021 hearing.            Therefore, the
abatement of this case is continued until April 19, 2021. On or before that date,
Judge Rogers shall advise the court of the action taken on the requests for production
considered at the February 26, 2021 hearing by filing a signed order reflecting her
ruling. The court will then consider a motion to reinstate or dismiss the original
proceeding, as appropriate.

                                   PER CURIAM
Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.